*543ORDER
PER CURIAM:
The petitioner, an inmate of the Montana State Prison, appearing pro se, seeks a writ of habeas corpus alleging that he is unlawfully detained because while on parole from the State Prison he was arrested and charged by a complaint in the justice court in Madison County with a misdemeanor, attempted petty larceny wherein the complaint alleged that petitioner “tried to take crippled childrens funds. Fund were in can chaned to Bar. Broke chañe — got part wayout of Building when stopped.” The complaint stated that the offense was as specified in section 94-2701-5, R.C.M.1947.
There is no section 94-2701-5, but petty larceny is defined in section 94-2705; and because of a mistaken number, petitioner alleges that his rights were somehow violated.
Attached to the petition as an exhibit is a supplement to a Board of Pardons violation report which lists among other violations of parole rules the arrest on the complaint as noted above.
*544Such a transposition of numbers of a statute or the misspelling and grammatical inadequacies of the charge has nothing to do with the revocation of petitioner’s parole for numerous violations of the rules. Accordingly, the application is, denied.